Title: From Thomas Jefferson to the President of Pennsylvania, 24 June 1790
From: Jefferson, Thomas
To: President of Pennsylvania



Sir
New York June 24. 1790.

I have the honor to inclose you an article taken from a newspaper, too interesting in it’s nature not to excite attention. If the persons therein mentioned be really in captivity with the Algerines, it is important that government be assured of it. At the same time there is within my knowledge a circumstance of strong presumption that we have no such captives there; and the suspicion is but too obvious that this tale may be contrived to cover an act of piracy committed by the pretended captives. The means of investigation are so slender that it is essential to omit none of them. I am therefore obliged to take the liberty of requesting your Excellency to have enquiry made into the facts stated to have taken place in your city, and that this be done so as to excite no alarm which might occasion the disappearance of the informants named in the paper. [It can doubtless be known in Philadelphia whether such a ship as the Julius Cæsar commanded by a Capt. Squires belonged about 5. years ago to that city? What was her crew, her emploiment &c. whether the circumstances of her disappearance indicate a piracy or a capture?] And such other particulars as your Excellency  may think pertinent to the case, and will be so good as to honour me with the communication of. I have the honor to be with sentiments of the most profound respect and esteem Your Excy’s most obedt. & mo. hble. servt.,

Th: Jefferson

